DETAILED ACTION
Claims 1-3 and 5 are pending and currently under review.
Claims 4 and 6-13 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/14/2021 has been entered.  Claims 1-3 and 5 remain(s) pending in the application.  
The affidavit under 37 CFR 1.132 filed 10/14/2021 is sufficient to overcome the previous rejections over Xie et al. in view of others.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 7-13 directed to the invention of a method non-elected without traverse.  Accordingly, claims 7-13 been cancelled as they are not proper for rejoinder because they do not include all of the limitations of an allowable claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 
Cancel claims 7-13.

Allowable Subject Matter
Claims 1-3 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a non-oriented electrical steel having a composition and grain structure as claimed.  There is no prior art of record that teaches of the aforementioned limitations together.
The closest prior art of record is Xie et al. in view of others as relied upon in the previous office action.  The previous determination that Xie et al. discloses a substantially similar manufacturing method that would achieve the claimed grain structure has been rebutted by applicants’ arguments and affidavit submitted 10/14/2021.  Namely, applicant clearly shows that tension values below 0.2 kgf/mm2 (ie. similar to those disclosed by Xie et al.) do not achieve the claimed grain ratio feature.  Thus, this feature is not considered to be present in the disclosure of Xie et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 10/14/2021, regarding the previous rejections over Xie et al. in view of othesr have been fully considered and are persuasive.  The pertinent rejections have been withdrawn. 

Conclusion
Claims 1-3 and 5 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734